Third District Court of Appeal
                                State of Florida

                          Opinion filed October 28, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                  No. 3D15-2010

                                ________________

                              Keith Wromas, Jr.,
                                     Petitioner,

                                         vs.

  Julie L. Jones, Secretary of the Department of Corrections, et al.,
                                   Respondents.


      A Case of Original Jurisdiction – Mandamus.

      Keith Wromas, Jr., in proper person.

     Pamela Jo Bondi, Attorney General, and Sean W. Gellis, Assistant Attorney
General, for respondent Julie L. Jones, Secretary of the Department of Corrections.


Before LAGOA, EMAS, and FERNANDEZ, JJ.

      LAGOA, J.

      Keith Wromas, Jr. (“Wromas”) seeks a writ of mandamus from this Court

compelling the Department of Corrections (the “Department”) to overturn a
disciplinary report and related proceeding stemming from his incarceration at

Desoto Annex in Arcadia, Florida. The Department moves this Court to transfer

venue to Leon County Circuit Court or in the alternative to dismiss the action.

      Because Wromas’s petition challenges prison disciplinary action, venue

properly lies in Leon County, where the Department of Corrections is

headquartered. See McNeil v. Bailey, 50 So. 3d 109 (Fla. 1st DCA 2010): McNeil

v. Davis, 46 So. 3d 1136 (Fla. 1st DCA 2010). Wromas’s request for relief, if any,

must therefore be directed to the Second Judicial Circuit Court of Leon County.

      Pursuant to Florida Rule of Appellate Procedure 9.040(b)(1),“[i]f a

proceeding is commenced in an inappropriate court, that court shall transfer the

cause to an appropriate court.” “The use of the word ‘shall’ under rule 9.040(b)

demonstrates that transfer of an improperly filed cause is mandatory, not

discretionary.” See Kaweblum v. Thornhill Estates Homeowners Ass'n, 755 So.
2d 85, 87 (Fla. 2000); see also Decker v. Univ. of W. Fla., 85 So. 3d 571 (Fla. 1st

DCA 2012). We therefore transfer Wromas’s petition for writ of mandamus to the

Second Judicial Circuit Court of Leon County

      Petition for writ of mandamus transferred.




                                        2